Citation Nr: 0401420	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  99-03 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected residuals of a shell fragment wound (SFW) of the 
right upper tibia and knee, with retained foreign body and 
muscle hernia, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for service-
connected residuals of a shell fragment wound (SFW) of the 
right thigh, with retained foreign body and muscle hernia, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for service-
connected residuals of a fracture of the right tibia and 
fibula, with retained foreign body and traumatic arthritis of 
the right ankle, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
October 1970.

This matter relates back to a decision of May 1973 from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which found that a statement from a 
private physician was insufficient to show an increase in 
severity of the veteran's service-connected right leg 
disability or to warrant the performance of a VA medical 
examination.  The veteran initiated an appeal by filing a 
timely Notice of Disagreement taking issue with the denial of 
increased "compensation rating[s] for [his] right leg 
wounds."  Following a VA medical examination in July 1973, a 
rating action of August 1973 confirmed and continued the 
prior 10 percent evaluation assigned for his service- 
connected residuals of a shell fragment wound (SFW) of the 
right upper tibia and knee, with retained foreign body and 
muscle hernia, and the noncompensable evaluation assigned for 
his service-connected residuals of fracture of the right 
fibula, while granting an increased evaluation of 10 percent 
for his service-connected residuals of a SFW of the right 
thigh with retained foreign bodies and muscle hernia, 
effective May 18, 1973, the date of receipt of the veteran's 
claim for increase.  The veteran did not respond to an RO 
inquiry as to whether those actions satisfied his appeal.

A Board remand in August 2002 noted that the veteran had not 
withdrawn his appeal as to the issue of increased ratings for 
his several service-connected residuals of a SFW of the right 
leg, and those claims are therefore before the Board for 
review.

No further action with respect to the matters noted above was 
thereafter taken by the RO, notwithstanding its adjudication 
of various claims for increase in November 1993, until 
subsequently prompted to do so by the Board.  Subsequent 
actions taken by the RO and the Board have been fully 
described in the Board's July 1997 decision granting an 
increased rating of 70 percent for the veteran's service- 
connected post-traumatic stress disorder (PTSD); and the 
Board's February 1999 decision and remand order finding that 
the rating decision of August 1973 was not final as to the 
veteran's claim for increased ratings for his "right leg" 
disabilities, dismissing the claim of clear and unmistakable 
error (CUE) in the rating decision of August 1973 as moot 
because that rating decision was not final, and remanding the 
issue of a rating in excess of 10 percent for service- 
connected residuals of a SFW of the right upper tibia and 
knee, with retained foreign bodies and muscle hernia, to the 
RO for issuance of a Statement of the Case.  The Statement of 
the Case was issued in March 1999, and the veteran perfected 
his appeal as to that issue.

The veteran's appeal for an increased evaluation for his 
service-connected residuals of a SFW of the right upper tibia 
and knee, with retained foreign bodies and muscle hernia, was 
again before the Board in August 2000, and was remanded to 
the RO for additional development of the evidence, to include 
obtaining the veteran's complete clinical records from the 
VAMC, Columbia, from October 1970 to the present; to obtain 
evidence of the employment difficulties described by the 
veteran, including time lost from work and warnings he 
received due to such absences; to conduct a VA orthopedic 
examination by an qualified VA examiner who has reviewed the 
claims folder, with X-rays and all indicated diagnostic 
testing, to assess the nature and severity of his SFW of the 
right upper tibia and knee, with retained foreign bodies and 
muscle hernia, and to obtain medical opinions from that VA 
orthopedic examiner as to any residual scarring, muscle 
hernia, limitation of motion due to pain on use or during 
flare-ups, and any weakened movement, excess fatigability or 
incoordination attributable to the service-connected 
disability.

The veteran and his representative were further notified in 
the Board's August 2000 remand order that the veteran was 
free to pursue any other pending claim for increase 
pertaining to the right leg that was encompassed in the RO's 
rating determination of August 14, 1973.  The veteran 
subsequently requested an increased (compensable) rating for 
his service-connected residuals of a SFW of the right thigh, 
with retained foreign bodies and muscle hernia, and an 
increased (compensable) rating for his service-connected 
residuals of fracture of the right fibula.  The Board notes 
that such action places at issue the evaluation of each of 
the veteran's service-connected disabilities resulting from a 
SFW of the right leg.

While the case was in remand status, a rating decision of 
January 2001 granted increased ratings of 10 percent each for 
the veteran's service-connected residuals of fracture of the 
right tibia and fibula, with retained foreign body and 
traumatic arthritis of the right ankle, and his service-
connected residuals of a SFW to the right upper arm extremity 
with retained foreign body; confirmed and continued the 
respective 10 percent evaluations for his service-connected 
residuals of a SFW of the right upper tibia and knee, with 
retained foreign body and muscle hernia, and his service- 
connected residuals of a SFW of the right thigh, with 
retained foreign body and muscle hernia; and confirmed and 
continued the 70 percent evaluation for his service-connected 
PTSD.  While no Notice of Disagreement was submitted as to 
the confirmed PTSD evaluation, none was required as to the 
evaluation of the service-connected right lower extremity 
disabilities resulting from his SFW injuries due to the prior 
submission of the Notice of Disagreement entered in June 
1973.

The RO then issued Supplemental Statements of the Case in 
January 2001 and in April 2001 which addressed only the issue 
of a rating in excess of 10 percent for service-connected 
residuals of a SFW of the right upper tibia and knee, with 
retained foreign body and muscle hernia.  Accordingly, the 
veteran's appeals for ratings in excess of 10 percent each 
for his service-connected residuals of a SFW of the right 
thigh, with retained foreign bodies and muscle hernia, and 
his service-connected residuals of fracture of the right 
fibula and lower tibia, with retained foreign body and 
traumatic arthritis of the right ankle, required another 
Remand to the RO for additional development and for issuance 
of a Statement of the Case addressing the evaluation of those 
disabilities from the date of receipt of the veteran's claim 
to reopen on May 18, 1973. 


FINDINGS OF FACT

1.  The veteran's residuals of a shell fragment wound, right 
upper tibia and knee, with retained foreign body and muscle 
hernia has been manifested by no more than moderately severe 
injury to Muscle Group XI, with tender and painful scars on 
the left calf.

2.  The veteran's residuals of a shell fragment wound, right 
thigh, with retained foreign bodies and muscle hernia has 
been manifested by no more than moderately severe injury to 
Muscle Group XV.

3.  The veteran's residuals of a fracture of the right tibia 
and fibula, with retained foreign body and traumatic 
arthritis of the right ankle have been manifested by nearly 
complete ankylosis of his right ankle with significant pain.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation, but no higher, 
for residuals of a shell fragment wound, right upper tibia 
and knee, with retained foreign body and muscle hernia, 
Muscle Group XI have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.56, 4.73, 
Diagnostic Code 5311 (effective prior to and on July 3, 
1997). 

2.  The criteria for a 20 percent evaluation, but no higher, 
for residuals of a shell fragment wound, right thigh, with 
retained foreign bodies and muscle hernia, Muscle Group XV 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.14, 4.56, 4.73, Diagnostic Code 5315 
(effective prior to and on July 3, 1997). 

3.  The criteria for a 40 percent evaluation, but no higher, 
for residuals of a fracture of the right tibia and fibula, 
with retained foreign body and traumatic arthritis of the 
right ankle have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 3.321(b)(1), Part 4, §§ 4.40, 4.45, 4.59, 
4.71a, 4.73, Diagnostic Codes 5262, 5270, 5271 (effective 
prior to and on July 3, 1997). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West 2002), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).

It is noted that the RO has provided the veteran with express 
notice of the provisions of the VCAA in correspondence dated 
September 2002, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  The RO sent the veteran a letter 
in September 2002 informing him of the evidence and 
information needed to substantiate his claims, and the 
veteran was afforded VA examinations in November 2002.  A 
statement of the case and a supplemental statement of the 
case were issued in December 2002.  A letter dated September 
2003 also informed the veteran informed of the change in the 
law regarding his appeal for increased ratings for residuals 
of shell fragment wounds.  

In conclusion, the veteran has been made aware of the 
information and evidence necessary to substantiate his claims 
for increased evaluations for residuals of shell fragment 
wounds and has been provided opportunities to submit such 
evidence.  A review of the claims file also shows that VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claims during the 
course of this appeal.  He also has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate these 
claims, and he has been notified of VA's efforts to assist 
him.  In the letter of September 2002, he was notified of 
what VA was doing to obtain evidence and information on his 
behalf, and he was informed of what information and evidence 
he needed to provide.  (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002)).  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claims for 
entitlement to increased evaluations for shell fragment 
wounds.  For these reasons, further development of this issue 
is not necessary to meet the requirements of 38 U.S.C.A. 
§§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  The standard of review 
for cases before the Board requires that when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a (claimant) need 
only demonstrate that here is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. at 
54.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The service connected degenerative changes of the right knee 
is an original claim placed in appellate status by a notice 
of disagreement taking exception with the initial rating 
assigned by the RO after a grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 127 (1999).  
Accordingly, consideration must be given to the possibility 
of staged ratings during the entire time period covered by 
the appeal.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran filed his claim prior to the effective date of 
July 3, 1997, when the criteria for rating muscle injuries 
were revised.  The evidence will be applied to the rating 
criteria that are most favorable to the veteran.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

Under the rating criteria in effect prior to July 3, 1997, 
four grades of severity of disabilities due to muscle 
injuries are recognized for rating purposes: slight, 
moderate, moderately severe and severe.  The type of 
disability pictures are based on the cardinal symptoms of 
muscle disability (weakness, fatigue-pain, uncertainty of 
movement) and on the objective evidence of muscle damage and 
the cardinal signs of muscle disability (loss of power, 
lowered threshold of fatigue and impairment of coordination).  
38 C.F.R. § 4.54 (1993).  For purposes of the present case, 
the following criteria is pertinent with regard to the old 
rating criteria:

(a) Slight (insignificant) disability of muscles.

Type of injury.  Simple wound of muscle without debridement, 
infection or effects of laceration.

History and complaint.  Service department record of wound of 
slight severity or relatively brief treatment and return to 
duty.  Healing with good functional results. No consistent 
complaint of cardinal symptoms of muscle injury or painful 
residuals.

Objective findings.  Minimum scar; slight, if any, evidence 
of fascial defect or of atrophy or of impaired tonus.  No 
significant impairment of function and no retained metallic 
fragments.  (b) Moderate disability of muscles.

Type of injury.  Through and through or deep penetrating 
wounds of relatively short track by single bullet or small 
shell or shrapnel fragment are to be considered as of at 
least moderate degree.  Absence of explosive effect of high 
velocity missile and residuals of debridement or of prolonged 
infection.

History and complaint.  Service department record or other 
sufficient evidence of hospitalization in service for 
treatment of wound.  Record in the file of consistent 
complaint on record from first examination forward, of one or 
more of the cardinal symptoms of muscle wounds particularly 
fatigue and fatigue-pain after moderate use, affecting the 
particular functions controlled by injured muscles.

Objective findings.  Entrance and (if present) exit scars 
linear or relatively small and so situated as to indicate 
relatively short track of missile through muscle tissue; 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  (In such tests the rule that 
with strong efforts, antagonistic muscles relax is to be 
applied to insure validity of tests.)

(c) Moderately severe disability of muscles.

Type of injury.  Through and through or deep penetrating 
wound by high velocity missile of small size or large missile 
of low velocity, with debridement or with prolonged infection 
or with sloughing of soft parts, intermuscular cicatrization.

History and complaint.  Service department record or other 
sufficient evidence showing hospitalization for a prolonged 
period in service for treatment of wound of severe grade.  
Record in the file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of unemployability 
because of inability to keep up with work requirements is to 
be considered, if present.

Objective findings.  Entrance and (if present) exit scars 
relatively large and so situated as to indicate track of 
missile through important muscle groups. Indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with sound side. Tests of 
strength and endurance of muscle groups involved (compared 
with sound side) give positive evidence of marked or 
moderately severe loss.

(d) Severe disability of muscles.

Type of injury.  Through and through or deep penetrating 
wound due to high velocity missile, or large or multiple low 
velocity missiles, or explosive effect of high velocity 
missile, or shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.

History and complaint.  As under moderately severe (paragraph 
(c) of this section), in aggravated form.

Objective findings.  Extensive ragged, depressed, and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in track of missile.  X-ray may show minute 
multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of missile.  
Palpation shows moderate or extensive loss of deep fascia or 
of muscle substance.  Soft or flabby muscles in wound area. 
Muscles do not swell and harden normally in contraction.  
Tests of strength or endurance compared with the sound side 
or of coordinated movements show positive evidence of severe 
impairment of function.  In electrical tests, reaction of 
degeneration is not present but a diminished excitability to 
faradic current compared with the sound side may be present.  
Visible or measured atrophy may or may not be present.  
Adaptive contraction of opposing group of muscles, if 
present, indicates severity.  Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone without true skin covering, 
in an area where bone is normally protected by muscle, 
indicates the severe type.  Atrophy of muscle groups not 
included in track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included in the 
severe group if there is sufficient evidence of severe 
disability.

Under the rating criteria in effect from July 3, 1997, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement, and 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.  
38 C.F.R. § 4.56(c-d) (2003).  For purpose of the present 
case, the criteria of moderately severe and severe are 
pertinent.  Under the new rating criteria:

(1) Slight disability of muscles.

(i) Type of injury. Simple wound of muscle without 
debridement or infection.

(ii) History and complaint. Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs of 
muscle disability as defined in paragraph (c) of this 
section.

 (iii) Objective findings. Minimal scar. No evidence of 
fascial defect, atrophy, or impaired tonus. No impairment of 
function or metallic fragments retained in muscle tissue.

(2) Moderate disability of muscles.

(i) Type of injury.  Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.

(ii) History and complaint.  Service department record or 
other evidence of in- service treatment for the wound.  
Record of consistent complaint of one or more of the cardinal 
signs and symptoms of muscle injury as defined in paragraph 
(c) of this section, particularly lowered threshold of 
fatigue after average use, affecting of particular functions 
controlled by the injured muscles.

(iii) Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

(3) Moderately severe disability of muscles.  (i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.

(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.

(iii) Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups. Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.

(4) Severe disability of muscles.

(i) Type of injury.  Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.

(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.

(iii) Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicated 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:

(A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.

(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.

(C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.

(D) Visible or measurable atrophy.

(E) Adaptive contraction of an opposing group of muscles.

(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.

(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile. 

A moderately severe muscle disability warrants a 20 percent 
rating and a severe muscle disability warrants a 30 percent 
rating.

Under 38 C.F.R. § 4.73, Diagnostic Code 5326, a 10 percent 
rating may be assigned where there is extensive muscle 
hernia, without other injury to the muscle. 

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Service medical records show that the veteran was injured in 
Vietnam in February 1969, sustaining multiple fragment wounds 
to this right lower extremity.  In December 1969 it was noted 
that the veteran complained of a feeling of tightness and 
pulling in the calf due to several muscle herniations through 
holes in the fascia, mainly of the anterior and posterior 
compartments.  It was noted that the veteran lost his 
permanent profile previously awarded, with the loss of all of 
his records.  The veteran's October 1970 separation 
examination noted multiple shrapnel scars both lower legs, 
right thigh, and scar on right upper arm - no problems now.

At his December 1970 VA examination, the veteran reported 
that while standing on his right leg for any period of time 
he had pain in his leg.  He was unable to walk on a rock or 
uneven surface without his feet hurting him.  He indicated 
that during cold weather the right arm was painful.

The examiner noted shrapnel scars right leg with right leg 
only symptomatic, which aches on weight bearing, especially 
on uneven ground.  It was noted that the veteran was 
hospitalized six months after removal of steel and his right 
leg was in a cast due to a fracture of his fibula.  No 
atrophy was noted and there was no sensory deficit.  The 
veteran could walk on his toes and heels.  Deep tendon 
reflexes were normal and it was noted that he worked in a 
textile mill.  X-rays of the right thigh showed multiple 
metallic fragments resembling pieces of nails scattered 
throughout the soft tissues of the thigh.  The femur itself 
appeared normal.  X-rays of the left tibia and knee showed 
normal appearance of the bone and joint structures.  There 
were three metallic fragments, two small ones in the medial 
calc area and one 1cc fragment lying between the tibia and 
fibula near the junction of their proximal and middle thirds.  
X-rays of the right upper tibia and knee showed the bone and 
joint structures appeared normal.  There were multiple 
metallic fragments scattered through the soft tissues of the 
calf and lower leg.  There was one metallic fragment, which 
appeared to be imbedded within the distal shaft of the tibia, 
but the bone around this fragment appeared normal.  X-rays of 
the right forearm showed normal bone and joint structures.  
There were multiple small metallic fragments in the soft 
tissues of the distal forearm.  

At his July 1973 VA orthopedic examination, the veteran 
reported a history of multiple shrapnel injuries with 
retained metallic shrapnel foreign bodies in the area of the 
right leg, the area of the right upper extremity, right 
thigh, left leg, and left heel.  It was noted that all of 
these area had surgical skin scars, well healed and 
asymptomatic.  The veteran reported cramps of the right thigh 
and cramps of the right leg.  The examiner noted that the 
veteran did not present any complaints related to the left 
leg or right upper extremity.  

The examination showed normal gait and normal configuration 
of all joints.  All joints, including both knees, both hips, 
both ankles, and the joints of the upper extremities had 
normal configuration with normal range of active and passive 
motion.  There was no evidence of neurovascular deficit.  
There was no evidence of atrophy.  There was no elicited 
muscular deficit.  There were multiple skin scars, surgical 
and they were healed well and asymptomatic.  The examination 
revealed a two-inch muscle hernia on the lateral aspect of 
the right thigh where an opening of fascia lata produced this 
two-inch muscle hernia.  There was another surgical scar on 
the antero-lateral aspect of the right knee and right thigh 
had another defect of the fascia lata with a six-inch muscle 
hernia through the opening of the fascia lata.  The skin of 
both muscle hernias was normal with normal, well-healed skin 
scars.  On the lateral aspect of the right calf where there 
was another asymptomatic skin scar, there was a three-inch 
defect of the crural fascia producing other muscle hernia of 
the gastrocnemius.  These muscle hernias were producing 
complaint from the veteran of pain after exercise and 
complaints of muscle cramps.

VA x-rays of the right femur dated in February 1993 showed no 
bony abnormality but did show a very great number of varying 
size radiopaque foreign bodies in the soft tissue, none 
apparently were located within the bone.  X-rays of the right 
tibia and fibula showed no bony abnormality, but did note 
some radiopaque metallic foreign bodies overlying the lower 
leg, one of which may be within the mid portion of the tibia 
and the other appeared to be in soft tissue only.  X-rays of 
the right ankle showed metallic bullet fragments present in 
the soft tissues posterior to the distal tibial and fibula.  
Degenerative changes were at the tibiotalar joint.  There was 
a small area of ossification at the distal aspect of the 
interosseous ligament.

At his December 2000 VA examination, the veteran reported 
stiffness and swelling, worse in cold weather.  He indicated 
having stiffness of his right leg as well as difficulty with 
overt activities of his right upper extremities.  He 
indicated he was able to walk, but had pain afterwards.  He 
reported that he could walk most distances that were 
reasonable.

The examination showed the right thigh with scars measuring 5 
cm, 15 cm and 5 cm.  They were well healed and nontender.  
The 6 cm one was on the lateral tibia, the 4 cm one was on 
the posteromedial calf.  Examination of the right knee 
revealed 0 degrees of extension to 100 degrees of flexion.  
He had a stable knee and his ligaments were essentially 
stable.  He had medial joint line tenderness and no bony 
crepitance noted.  Possible degenerative arthritis of the 
right knee that was mild was also noted.

The veteran's November 2002 VA examination showed on the 
right lower extremity a 3 x 3 cm hernia of his anterior lower 
leg which was moderately tender to palpation.  He had a 5 x 5 
cm hernia of his lateral thigh musculature which was 
moderately tender to palpation.  He had a Y shaped scar over 
his posterior thigh, which was 20 x 10 cm.  He had a 7 x 2 cm 
scar over his posterior thigh.  He had a 5 x 3 cm scar over 
his lateral knee, a 7 x 3 cm scar over his lateral calf, a 4 
x 4 cm scar over his posterior calf, multiple 1 x 1 cm scars 
about his ankle, a 4 x 2 cm scar over his anterior lower leg, 
which was moderately tender to palpation.  He had multiple 1 
cm scars over his upper anterior leg, which was mildly tender 
to palpation, a 5 x 2 cm scar on his left medial calf and a 2 
x 1 cm scar on his right anterior knee.  He had 4/5 strength 
of his quadriceps and hamstring versus 5/5 on the left.  
Regarding his right ankle he was 5 degrees short of neutral 
in terms of dorsiflexion and only 20 degrees of plantar 
flexion.  He had 0 degrees of inversion and 0 degrees of 
eversion.  He had significant pain on attempts at range of 
motion and with palpation of his tibiotalar joint.  His knee 
had full range of motion from 0 to 140 degrees, no 
significant medial, lateral or joint line tenderness.  His 
knee was stable to anterior, posterior, and varus and valgus 
stress.  Regarding the veteran's arthritis of his right 
ankle, it was at least as likely as not that it was caused by 
his service connected injuries to his right lower extremity.  
Regarding flare-ups, the veteran stated that he could only 
stand for approximately one hour during usual time periods 
and could walk about a quarter of a mile, however, in the 
winter and when there were weather changes such as rains or 
storms he got significantly increased pain, especially in his 
right ankle, increased stiffness in this area, and this more 
significantly limited his range of motion and strength as 
well as his ability to do his activities of daily living and 
limited his mobility.  Strength of his right quadriceps and 
hamstrings were 4+/5 versus 5/5 on the left.  Regarding the 
strength of his left ankle, he had only approximately 4-/5 
strength of dorsiflexion and plantar flexion, and as 
mentioned before, he had absolutely no inversion or eversion 
of his ankle so strength could not be tested.  This joint was 
nearly completely ankylosed.

The impression was multiple injuries to the right lower 
extremity with scars as described above which involve almost 
his entire leg.  He also had muscle herniations of his thigh 
and tibia, which were significantly tender to palpation.  He 
also had nearly complete ankylosis of his right ankle with 
significant pain in his right ankle consistent with post-
traumatic degenerative changes.  He had almost no motion in 
that ankle and no strength.  This significantly limits his 
ability to stand for long periods of time and to ambulate.  
X-rays of the right knee and right ankle showed mild 
degenerative changes of the knee.  There was a large plantar 
spur.  There were radiopaque foreign bodies projecting over 
the posterior aspect of the lower leg.  The knee demonstrated 
no degenerative change.  Joint spacings were maintained.  
Foreign bodies were noted projecting over the upper lower leg 
and distal thigh.  X-rays of the right thigh showed several 
shards of varying lengths were noted over the thigh.  There 
was no evidence of osteomyelitis, significant arthritic 
change or fracture injury.  X-rays of the right tibia and 
fibula showed a few shards of shrapnel measuring under 1 cm 
over the lower extremity.  No osteomyelitis, acute fracture 
injury or significant arthritic change was seen.  

II.  Muscle injuries

A.  Residuals of a SFW of the right upper tibia and knee, 
with retained foreign body and muscle hernia

The veteran's residuals of a SFW of the right upper tibia and 
knee, with retained foreign body and muscle hernia have been 
evaluated as 10 percent disabling by the RO under 38 C.F.R. 
§ 4.73, Diagnostic Code 5326.  The veteran is already 
receiving the maximum evaluation under Diagnostic Code 5326.  
However, the Board will consider whether the veteran is 
entitled to a higher evaluation under other potentially 
applicable diagnostic codes.

The veteran's disability can also be evaluated under 
38 C.F.R. § 4.73, Diagnostic Code 5311, for damage to Muscle 
Group XI the veteran's SFW of the right upper tibia and knee.

After assessing the foregoing evidence in light of the 
applicable criteria, it is found that the veteran's residuals 
of a SFW of the right upper tibia and knee are moderately 
severe in nature under both the old and new criteria.  

The veteran's November 2002 VA examination showed on the 
right lower extremity a 3 x 3 cm hernia of his anterior lower 
leg which was moderately tender to palpation.  He had a 5 x 3 
cm scar over his lateral knee, a 7 x 3 cm scar over his 
lateral calf, a 4 x 4 cm scar over his posterior calf, a 4 x 
2 cm scar over his anterior lower leg, which was moderately 
tender to palpation.  A 5 x 2 cm scar on his left medial calf 
and a 2 x 1 cm scar on his right anterior knee.  He had 4/5 
strength of his quadriceps and hamstring versus 5/5 on the 
left.  His knee had full range of motion from 0 to 140 
degrees, no significant medial, lateral or joint line 
tenderness.  His knee was stable to anterior, posterior, and 
varus and valgus stress.  Regarding flare-ups, the veteran 
stated that he could only stand for approximately one hour 
during usual time periods and could walk about a quarter of a 
mile, however, in the winter and when there were weather 
changes such as rains or storms he got significantly 
increased pain, especially in his right ankle, increased 
stiffness in this area, and this more significantly limited 
his range of motion and strength as well as his ability to do 
his activities of daily living and limited his mobility.  
Strength of his right quadriceps and hamstrings were 4+/5 
versus 5/5 on the left.  

There were radiopaque foreign bodies projecting over the 
posterior aspect of the lower leg.  The knee demonstrated no 
degenerative change.  Joint spacings were maintained.  
Foreign bodies were noted projecting over the upper lower leg 
and distal thigh.  X-rays of the right tibia and fibula 
showed a few shards of schrapnel measuring under 1 cm over 
the lower extremity.  No osteomyelitis, acute fracture injury 
or significant arthritic change was seen.  

Under these circumstances, if is found that the veteran's 
service-connected residuals of a SFW of the right upper tibia 
and knee, with retained foreign body and muscle hernia are 
more appropriately characterized as a "moderately severe" 
muscle injury under the applicable criteria.  Therefore, a 20 
percent rating is warranted.

However, the evidence does not establish a basis for a rating 
higher than 20 percent.  There is no medical evidence of 
severe residuals of a SFW, which would warrant a higher 
evaluation.  There is no medical evidence of wide damage to 
muscle groups or moderate or extensive loss of deep fascia or 
of muscle substance.  In addition, there were no findings of 
severe impairment of function.  The November 2002 VA 
examination showed range of motion of the right knee from 0 
to 140 degrees with no significant medial, lateral or joint 
line tenderness.  His knee was stable to anterior, posterior, 
and varus and valgus stress.

Accordingly, a rating of 20 percent, and no more, should be 
assigned.


B.  Residuals of a SFW of the right thigh, with retained 
foreign body and muscle hernia.

The veteran's residuals of a SFW of the right thigh, with 
retained foreign body and muscle hernia have been evaluated 
as 10 percent disabling by the RO under 38 C.F.R. § 4.73, 
Diagnostic Code 5326.  The veteran is already receiving the 
maximum evaluation under Diagnostic Code 5326.  However, the 
Board will consider whether the veteran is entitled to a 
higher evaluation under other potentially applicable 
diagnostic codes.

The veteran's disability can also be evaluated under 
38 C.F.R. § 4.73, Diagnostic Code 5315, for damage to Muscle 
Group XV the veteran's SFW of the right thigh.

After assessing the foregoing evidence in light of the 
applicable criteria, it is found that the veteran's residuals 
of a SFW of the right thigh are moderately severe in nature 
under both the old and new criteria.  

The veteran's November 2002 VA examination showed a 5 x 5 cm 
hernia of his lateral thigh musculature, which was moderately 
tender to palpation.  He had a Y shaped scar over his 
posterior thigh, which was 20 x 10 cm.  He had a 7 x 2 cm 
scar over his posterior thigh.  He had multiple 1 cm scars 
over his upper anterior leg, which was mildly tender to 
palpation.  He had 4/5 strength of his quadriceps and 
hamstring versus 5/5 on the left.  His knee had full range of 
motion from 0 to 140 degrees, no significant medial, lateral 
or joint line tenderness.  His knee was stable to anterior, 
posterior, and varus and valgus stress.  Regarding flare-ups, 
the veteran stated that he could only stand for approximately 
one hour during usual time periods and could walk about a 
quarter of a mile, however, in the winter and when there were 
weather changes such as rains or storms he got significantly 
increased pain, especially in his right ankle, increased 
stiffness in this area, and this more significantly limited 
his range of motion and strength as well as his ability to do 
his activities of daily living and limited his mobility.  
Strength of his right quadriceps and hamstrings were 4+/5 
versus 5/5 on the left.  

The impression was multiple injuries to the right lower 
extremity with scars as described above which involve almost 
his entire leg.  He also had muscle herniations of his thigh 
and tibia, which were significantly tender to palpation.  
Foreign bodies were noted projecting over the upper lower leg 
and distal thigh.  X-rays of the right thigh showed several 
shards of varying lengths were noted over the thigh.  There 
was no evidence of osteomyelitis, significant arthritic 
change or fracture injury.  X-rays of the right tibia and 
fibula showed a few shards of shrapnel measuring under 1 cm 
over the lower extremity.  No osteomyelitis, acute fracture 
injury or significant arthritic change was seen.  

Under these circumstances, if is found that the veteran's 
service-connected residuals of a SFW of the right thigh, with 
retained foreign body and muscle hernia are more 
appropriately characterized as a "moderately severe" muscle 
injury under the applicable criteria.  These findings 
establish a basis for a 20 percent rating.

However, a rating higher than 20 percent is not warranted.  
There is no medical evidence of severe residuals of a SFW, 
which would warrant a higher evaluation.  There is no medical 
evidence of wide damage to muscle groups or moderate or 
extensive loss of deep fascia or of muscle substance.  In 
addition, there were no findings of severe impairment of 
function.  The November 2002 VA examination showed range of 
motion of the right knee from 0 to 140 degrees with no 
significant medial, lateral or joint line tenderness.  His 
knee was stable to anterior, posterior, and varus and valgus 
stress.

Accordingly, a rating of 20 percent, and no more, should be 
assigned. 


III.  Residuals of fracture of the right tibia and fibula, 
with retained foreign body and traumatic arthritis of the 
right ankle.

The veteran's service-connected residuals of a fracture of 
the right tibia and fibula, with retained foreign body and 
traumatic arthritis of the right ankle are currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.73, 
Diagnostic Code 5262.

Under Diagnostic Code 5010, arthritis due to trauma and 
substantiated by x-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved 
(Diagnostic Code 5200, etc.).  When, however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate Diagnostic Codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined and not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvement of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. 
Part 4, § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
Part 4, § 4.59.

Title 38 C.F.R. Part 4, § 4.27 provides that hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  Words such as 
"slight", "moderate" and "severe" are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 CF.R. Part 4, § 4.6.

Under Diagnostic Code 5260, leg motion limited on flexion to 
15 degrees warrants a 30 percent evaluation; limitation to 30 
degrees warrants 20 percent; limitation to 45 degrees 
warrants 10 percent; and limitation to 60 degrees is 
noncompensable. Diagnostic Code 5261 pertains to limitation 
of motion on leg extension.  Under this code, limitation on 
extension to 45 degrees warrants a 50 percent evaluation; 
limitation to 30 degrees warrants 40 percent; limitation to 
20 degrees warrants 30 percent; limitation to 15 degrees 
warrants 20 percent; limitation to 10 degrees warrants 10 
percent; and limitation to 5 degrees is non-compensable.

Under Diagnostic Code 5262, nonunion of the tibia and fibula, 
with loose motion, requiring a brace, warrants a 40 percent 
evaluation.  Where there is malunion of the tibia and fibula, 
with marked knee or ankle disability, a 30 percent rating 
evaluation is provided.  38 C.F.R. § 4.71a, Diagnostic Code 
5262.

Ankylosis of the ankle in plantar flexion at less than 30 
degrees warrants a 20 percent rating.  A 30 percent rating is 
warranted if the ankylosis is in plantar flexion between 30 
and 40 degrees or in dorsiflexion between 0 and 10 degrees.  
A 40 percent rating is warranted if there is ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. § 
4.71a, Diagnostic Code 5270.

In view of these findings, the veteran's service-connected 
residuals of a fracture of the right tibia and fibula, with 
retained foreign body and traumatic arthritis of the right 
ankle warrant a 40 percent disability evaluation under 
Diagnostic Code 5270.

The veteran's November 2002 VA examination showed multiple 1 
x 1 cm scars about his ankle.  He had significant pain on 
attempts at range of motion and with palpation of his 
tibiotalar joint.  Regarding the veteran's arthritis of his 
right ankle, it was at least as likely as not that it was 
caused by his service connected injuries to his right lower 
extremity.  Regarding flare-ups, the veteran stated that he 
could only stand for approximately one hour during usual time 
periods and could walk about a quarter of a mile, however, in 
the winter and when there were weather changes such as rains 
or storms he got significantly increased pain, especially in 
his right ankle, increased stiffness in this area, and this 
more significantly limited his range of motion and strength 
as well as his ability to do his activities of daily living 
and limited his mobility.  Strength of his right quadriceps 
and hamstrings were 4+/5 versus 5/5 on the left.  Regarding 
the strength of his left ankle, he had only approximately 4-
/5 strength of dorsiflexion and plantar flexion, and as 
mentioned before, he had absolutely no inversion or eversion 
of his ankle so strength could not be tested.  This joint was 
nearly completely ankylosed.

The impression was multiple injuries to the right lower 
extremity with scars as described above which involve almost 
his entire leg.  He had almost no motion in that ankle and no 
strength.  This significantly limits his ability to stand for 
long periods of time and to ambulate.  X-rays of the right 
knee and right ankle showed mild degenerative changes of the 
knee.  There was a large plantar spur.  There were radiopaque 
foreign bodies projecting over the posterior aspect of the 
lower leg.  

With all reasonable doubt resolved in the veteran's favor, it 
is concluded that this evidence more nearly approximates a 40 
percent evaluation for the veteran's residuals of a fracture 
of the right tibia and fibula, with retained foreign body and 
traumatic arthritis of the right ankle.

Finally, a higher rating is also not appropriate under 38 
C.F.R. § 3.321(b).  As to the disability picture presented, 
the veteran's residuals of a fracture of the right tibia and 
fibula, with retained foreign body and traumatic arthritis of 
the right ankle is not so unusual or exceptional, with such 
related factors as frequent hospitalization and marked 
interference with employment, so as to render impractical the 
regular schedular standards.  38 C.F.R. § 3.321(b).  The 
record does not reflect frequent hospital care, and any 
interference with the veteran's employment in this case is 
not beyond the average impairment of earning capacity 
contemplated by the regular schedular criteria.  It is noted 
that the 40 percent rating for this disability accounts for 
what is considered to be the average impairment of earning 
capacity for the veteran's disability.  At his November 2002 
VA examination, the veteran indicated that he could stand and 
walk; however, he did have pain in his right leg.  The 
examiner noted almost complete ankylosis with 5 degrees short 
of neutral in terms of dorsiflexion and only 20 degrees of 
plantar flexion.  In sum, the regular schedular criteria are 
shown to provide adequate compensation in this case, and 
consequently, a higher rating on an extraschedular basis is 
not warranted.


ORDER

Entitlement to a 20 percent evaluation for service connected 
residuals of a SFW of the right upper tibia and knee, with 
retained foreign body and muscle hernia is granted.

Entitlement to a 20 percent evaluation for service connected 
residuals of a SFW of the right thigh, with retained foreign 
body and muscle hernia is granted.

Entitlement to a 40 percent evaluation for service connected 
residuals of a fracture of the right tibia and fibula, with 
retained foreign body and traumatic arthritis of the right 
ankle is granted.



_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



